TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00597-CR



Karl Wayne Thomas, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 31906, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Karl Wayne Thomas seeks to appeal from a judgment of conviction for aggravated
assault.  Sentence was imposed on June 27, 2006.  There was a timely motion for new trial.  The
deadline for perfecting appeal was therefore September 25, 2006.  Tex. R. App. P. 26.2(a)(2).  Notice
of appeal was filed on September 27.  No extension of time for filing notice of appeal was requested. 
Tex. R. App. P. 26.3.  There is no indication that notice of appeal was properly mailed to the district
clerk within the time prescribed by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances,
we lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for
want of jurisdiction.  


See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).
		The appeal is dismissed.


						__________________________________________
						Bob Pemberton, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   October 26, 2006
Do Not Publish